Reed, J.,
delivered the opinion of the court.
A “sma’ mousie” caused the trouble in this case. The “•weé, sleekit, 'cow’rin,’ tim’rous beastie” drowned in a bottle of coca-cola. How it happened is not told:
■There is. evidence for appellant that its system for cleansing- and' «filling bottles is complete, and that there is-: watchfulness to prevent the introduction of foreign substances/ : Nevertheless the little creature was in the *869bottle. It had been there long enough to he swollen and undergoing decomposition when the bottle was purchased from the grocer and opened by appellee. Its presence in the bottle was not discovered until appellee had taken several swallows. An odor led to the discovery. Further events need not be detailed. Appellee says he got sick. Suffice it.to say he did not get joy from the anticipated refreshing drink. He was in the frame of mind to approve the poet’s words:
“The best-laid schemes o’ mice an’ men Gang aft aglay
An’’ lea’e ns nought but grief an’ pain,
For promis’d joy!”
The record discloses sufficient evidence to sustain the jury’s verdict for appellee. There is no error for reversal. Appellant company bottled the coca-cola for the retail trade to be sold to the general public as a beverage refreshing and harmless. The bottle in this case was purchased by the grocer from appellant.
We find the law pertinent to this case clearly stated by Judge ChaNdlbe in the case of Watson v. Augusta Brewing Company, 124 Ga. 121, 52 S. E. 152, 1 L. R. A. (N. S.) 1178, 110 Am. St. Rep. 157, as follows: “When a manufacturer makes, bottles, and sells to the retail trade, to be again sold to the general public, a beverage represented to be refreshing and harmless, he is under a legal duty to see to it that in the process of bottling no foreign substance shall be mixed with the beverage, which, if taken into the human stomach, will be injurious.” In that case it is further held that this duty the bottler owes to the general public for whom his drinks are intended as well as to the retailer to whom he sells.

Affirmed.